 RAYTOWN UNITED SUPERRaytown United Super,Inc.andUnited Food andCommercialWorkers Local Union576.Case17-CA-1294(E)July 29, 1988SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn May 20, 1988, Administrative Law JudgeClaude R. Wolfe issued the attached supplementaldecision.The Respondent filed exceptions and asupporting brief, and the General Counsel filed ananswering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, i andconclusions2and to adopt the recommendedOrder.ORDERIT IS ORDERED that the application of the Appli-cant,Raytown United Super, Inc., Raytown, Mis-souri, for an award under the Equal Access to Jus-tice Act is dismissed.'We find it unnecessary to rely on the judge's finding that the GeneralCounsel was substantially justified because she prevailed before the judgein the unfairlabor practice stage of the proceeding2The Applicant argues that the General Counsel was not substantiallyjustifiedinpursuingthe complaint because the Board, in finding therewas no agreementon the contract's term,relied on the Union's own ne-gotiatingnotes,which clearly rebutted the General Counsel's caseWedisagreeThe context in which the Board referred to the Union's negoti-ating notes makes clearthat it was the Respondent's testimony coupledwith the notes which led the Board to conclude the contract's term wasunresolvedThe Board did not indicate that it would have reached thesame resulton the basis of the Union's notes aloneand it may not have ifthe contract term was the only unresolved issue, particularly in light ofthe credited testimony of the Union's witnessesSUPPLEMENTAL DECISIONCLAUDE R. WOLFE, Administrative Law Judge. OnSeptember 8, 1986, I issued a decision in this proceedingfinding that Raytown United Super, Inc. (Raytown) andthe Union orally agreed to all substantive contract termsby September 25, 1985, and Raytown therefore violatedSection 8(a)(5) of the Act by refusing to execute a col-lective-bargainingagreement embodying those terms.Raytown filed exceptions The National Labor RelationsBoard then issued its decision on January 29, 1988,1 find-ing Raytown had not violated the Act because the par-ties had not reached agreement on the contract term or a1287 NLRB 1151217-seniorityprovision, and therefore did not reach fullagreement on a contractOn February 24, 1988, Raytown filed an applicationfor award of attorney's fees and expenses under theEqual Access to Justice Act, Pub. L. 96-481, 94 Stat2325 and Section 102.143 of the Board's Rules and Regu-lations,contending that the General Counsel was notsubstantively justified in proceeding to complaint andlitigating the case. The Board referred the application tome on February 24, 1988, for appropriate action.On March 29, 1988, counsel for the General Counselfiledamotion to dismiss the application because theGeneral Counsel's position in the underlying unfair laborpractice was at all times substantially justified. Raytownopposes the motion.Raytown argues as follows-From the outset of the investigation, it was orshould have-been clear that there had been noagreement between the parties on the length of thealleged contract or on a seniority proposal made bythe Company.As noted in the Board's decision,theUnion's ownbargaining notesconfirmed the absence of an agree-ment on the critical issue of contract duration. AllthatGeneral Counsel could argue in her brief (cita-tion omitted) was that the reference in the Union'sbargaining notes was likely "either a mistake . . . orsimply a reflection of another attempt by Kays totoss in a red herring and go backon an earlieragreement." As to the former, it was not substan-tially justified for General Counsel to have proceed-ed on a complaint when the Charging Party's ownnotes reflected no agreement for the term of the al-leged agreement. As to the latter, General Counsel'sargumentthat the Company was seeking to back-track on earlier agreements was inconsistent withthe theory of alleged violation on which the casewas tried, as noted by the Boardin itsdecision.[A]s found by the Board, the case doesnot turnon disputed issues of credibility. The Board held:It is clearthat the parties had not agreed on atleast two material termsThis had been the employer's position from theoutset of the Regional investigation. General Coun-selwas in possession of the Union's own bargainingnotes substantiating the Company's position. TheBoard held that it was clear no agreement wasreached, and General Counsel's position to the con-trary was not substantially justified.Raytown refers to the notation in the Union's negotiat-ing notes for September 17 reading "Term-Date of rat.-2/28/87." The Board pointed to this as part of the evi-dence supporting its conclusion that Raytown on Sep-tember 17 proposed the effective date of the contract tobe the date of its ratification, but the Board rejectedRaytown's contention that the evidence showed "it wasresolved" on Septemeber 17 that the effective datewould be the ratification date. If, as Raytown initially290 NLRB No. 31 218DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDargued in its exceptions to my decision, the union notesand testimony showed the parties had agreed on Septem-ber 17 to make the collective-bargaining agreement effec-tive on the date of ratification, there would have been noopen issue on the contract term on September 25. NowRaytown argues it should have been clear from theoutsetof the precomplaint investigation that the Union'sSeptember 17 notes confirmed the absence of any agree-ment on the contract term Thus we have the Boardviewing the note as evidence of a Raytown proposal onSeptember 17, and Raytown viewing it first as proof of aSeptember 17 agreement on the effective date of contractand second as proof of noagreement.That the note isambiguous and susceptible of different interpretations ap-pears obviousThe General Counsel cannot be faultedfor continuing to investigate and to prosecute merely be-cause Costanza's notes are ambiguous.The General Counsel urges, and I find, that the factthe Board's conclusions differ from those of the GeneralCounsel's and my conclusions does not necessarily meanthat the General Counsel's prosecution of the case wasnot substantially justified .2Keeping in mind that "sub-stantially justified"means "morethan mere reasonable-ness,"3Ifind, for the following reasons, that the GeneralCounsel's position was substantially justifiedRaytown correctly notes that the Board found it clearthat the parties had not agreed on the term of the con-tract and seniority. That is the law of the case, but thatdoes not mean that no other reasonable inference couldhave been drawn from the facts I credited Union Repre-sentativeCostanza's testimony regarding his September25, 1985 negotiations with Raytown's president, Kays,wherever their testimony conflicted This determinationwas not disturbed by the Board. According to Costanza'scredible testimony, a complete agreement was reachedby the end of this meeting that seniority was agreed to.When one considers this credible testimony togetherwith the written list of unresolvedissuespresented toCostanza by Kays at the beginning of the September 25meeting, which does not enumerate term of agreement asan unresolvedissue andonly notes with respect to se-niority thatlanguagewas being drafted by Raytown'scounsel, it may reasonably be concluded that the GeneralCounsel had a prima facie case that completeagreementwas reached. Combine all this with Kay's statement onOctober 13 that he would not sign the agreement if ithad a union-security provision (which he had specifically2Bennington IronWorks,278NLRB 1087 (1986),Talon, Inc, 277NLRB 1639 (1986),Jim'sBig M,266 NLRB 665 (1983)'BenningtonIronWorks,supra at fn Iagreed on September 25 was a settled issue) without pro-test or question of any other portion of the contract thewas askedto sign,it isclearly not unreasonable to con-clude term of contract and seniority had been agreed onSeptember 25What we have in thiscase is asituationwhere theBoard and Raytown drew certain inferences from thefacts leading to conclusions contrary to those drawn byme and the General Counsel. None of these inferencesdrawn by the parties, the Board, or me are so bereft ofreason as to be suject to rejection out of hand. Given theinferences drawn by me and the General Counsel, a find-ing that there was a prima facie case of final agreementiswarranted That alone is sufficient to establish that theGeneral Counsel had substantial justification for litigatingthe issue.4That the General Counsel did not prevailbefore the Board does not indicate otherwiseS It appearsto me that the fact the General Counsel prevailed at theadministrative law judgestageshould suggest that theGeneral Counsel was substantially justified for proceed-ing as she did from the outset, and certainlywas substan-tially justified in proceeding after she prevailed at thatstage.As judge King has cogently observed, "Where theGeneral Counsel advances in good faith a close questionof law or fact, and thereafter loses, a finding that [s]hewas not substantially justifiedin issuingthe complaintwould have a chilling effect on the proper pursuit of theduties of the General Counsel to enforce the Act, as theAct so mandates." Here there was a close question offact susceptible of various reasonable interpretations. Ac-cordingly,when the General Counsel in good faith se-lected one, issued a complaint, and litigated the issuebefore me, where she prevailed, and the Board, she wassubstantially justified in so doing. I therefore find thatRaytown United Super,Inc. isnot entitled to an awardunder the Equal Access to Justice Act, and issue the fol-lowing recommended?ORDERIT Is ORDERED that the application of Raytown UnitedSuper, Inc., Raytown, Missouri, award under the EqualAccess to Justice Act be dismissed.4Talon,supra at 1641,Enerhaul, Inc,263 NLRB 890 (1982)bWesterman, Inc,266 NLRB 799, 800 (1983), and cases cited there,affdWesterman. Inc v NLRB,749 F 2d 14 (6th Car 1984)6Tajon,supra at 1641If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses